Citation Nr: 1043586	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-32 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for arterial venous 
malformation.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from September 1973 to October 
1975.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2008 rating decision in which the RO denied service 
connection for hepatitis C and arterial venous malformation.  In 
May 2008, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in September 2008, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in September 2008.

In May 2010, the Veteran testified during a Board video-
conference hearing before an Acting Veterans Law Judge.  A 
transcript of that hearing is also of record.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 
1973 to October 1975. 

2.  On November 10, 2010, the Board was notified by the VA RO in 
Manchester, New Hampshire, that the appellant died in September 
2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA RO from which the claim originated 
(listed on the first page of this decision).  



ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


